Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2017/065705, filed on 06/26/2017.
Claims 29-48 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 01/08/2021), Applicants filed a response and an amendment on 06/08/2021 is acknowledged. 
Claims 29-48 are present for examination.

Applicants' arguments filed on 06/08/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 29-44, 45-46, 47 and 48 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-7 of US patent 10669511 B2, issued on 06/02/2020 (see, PTO-892), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly Reynolds, applicants’ representative on 08/04/2021. 

Amend the claim(s) as shown below:
29. 	(Currently amended) 	A lipase variant of a parent lipase, which (a) comprises E1C, N233C and a substitution at each position corresponding to positions 27, 51, 96, 98, 111, 163, 198, 220, 231, 233 and 256 of SEQ ID NO: 1; (b) has a sequence identity of at least 85% but less than 100% sequence identity to SEQ ID NO: 1; and (c) has lipase activity.
Cancel claims 43-44.
Allowable Subject Matter
	Claims 29-42, 45-47 and 48 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a lipase variant of a parent lipase, which (a) comprises E1C, N233C and a substitution at each position corresponding to positions 27, 51, 96, 98, 111, 163, 198, 220, 231, 233 and 256 of SEQ ID NO: 1; (b) has a sequence identity of at least 85% but less than 100% sequence identity to SEQ ID NO: 1; and (c) has lipase activity. The prior art does not teach a lipase variant of a parent lipase, which (a) comprises E1C, N233C and a substitution at each position corresponding to positions 27, 51, 96, 98, 111, 163, 198, 220, 231, 233 and 256 of SEQ ID NO: 1; (b) has a sequence identity of at least 85% but less than 100% sequence identity to SEQ ID NO: 1; and (c) has lipase activity. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656